ll1i~ dooument contains some
                                                                 ... .,._ tk11a t are of poor quality.5 Art 22.,                    2015
                                                              pa:.:J~s                                  ·-
                                                              at the time of imaging.                                                           RECEiVED IN
ABLE ACOSTA, CLERK                                                                                                             CDURT OF CRIMINAL APPEALS
TEXAS COURT OF CRIMHI.ll.L APPEALS
P.O. Box 12308, Capitol Statian                                                                                                                 SE? 29 2015
~ystin, Texas  78711

                                                                                                                                        Abet Acosta, Clerk
IN RE:· Ex             part~       Sve!"l Erik .Johal!sson,                               l1lrit.   No.    WR-83,619-01


fO        AB£E    ACOSTA,          CLERK:

        Today I received two (2) •'/.ti]hite Cards", 1 on Writ No. Wr-83,619-
0 1 , T r 1 • C r t No . 1 0 , 2 0 5 , o n wh i c h I f i 1 e d my Ar t. 1 1 • 0 7 Wr i t o f Ha b e a s
Corpus, Deny·ing me Mandamus~&, Writ No. WR-83,619-02, on an2~lleged
Trial Court No. 23 • 645 which I have filed NO Art. 11 . 07 on since I
have NO idea where thi~snumber came from. There cannot be a final c
conviction or even a "Convicti~n not final" as I have NO idea what
you or the trial cou~t is speaking of.

        I filed my Art. 11 ,Q7 Writ of Habe2s Corpus on Trial Court No.
10,205, a DOUBLE JEOPARDY issue clear and simple.                                         As Cause No. 10,205
[ i s ] a " F 5. n a l C o n v i c t i o n " t h a t l!J a s o \i e r ( p r o h a t i o P co mp i 8 t e d ) 'J n
S e p t ..    25 ,     2 01 1 ,    t hen         t a    a :: r e s t      rn e    a. g a i n s o me 1 7 rn o OT! t b .s l              E:   t   er   :a nd
re-try me on the same offense twice rnakes for a Double Jeopardy, and
hence, illeQal, conviction.thet requires a decision by the Court per
Due Process of Law.  To DENY the Writ without writ~en order is a
clear denial of Due Process of Law,  I requrie the name of the Judge
w~o so entered the Order to this affect.  I have a legal Right to
have all the i~formation I need to bring a complain~ to the State
Com~ission on Judicial Conduct.  Should it be found thgt NO Judge so
entered the Order, then the offending party will be up on charges.

             The ONLY Writ thEt I                             have filed                  j_s   on trial court number 10,205
s o s houl d be             t he    c n J.   v    lJ! r i t     i r      t he     Co u r t      f or    d e c i s 5_ o n _     ~J   o t h i n g e .1 s e .
Ex        pa~te       JOHNSON~        12 S.W.3d 472                          (Tx.Crim.Aop.                 2000)           does~not                  apply.

             I am      sending a copy of this J.etter to an attorney !                                                                 ~now,           to
t h   8    t r i a1    cour t ,     and ,         t o     t he        F BI       as   I    have        f i 1ed   1\J   0 . l\ r t ,    1 1 _ IJ 7      lu r i t
on any case except the ill~gel C'Jnviction that I now sit illegally
imprisoned on.  I Bwait your reply,




Sven E. Johansson   1~65256
C.T. Terrell
1300 Fr·1 555
Ro!?.haorn, Texas 775133


 Dated & documented
f




         •
... ,I




                                                 f~L~   +- ;' c e
                                C c vt r   L_g_£ Cr ,' t'h ; n Ct I                   A   P-P- e. q_/ s at   f5.._,


                Cl'tn q -12- fj~ I                                 w~~-l
                                                         (' e. c ea: v e cl           Q
             d •                 N o v s-.~
                        J        1, J ~
                                of ;I / v e r e Jl )-QJs o 5 e e_ · \J·~~m e s fJa. v /d f ea. c1-{ectr-s                                 e.s 1\o-t bec.,aMe.. -f~l\g,( tAY\t;l ~0 dto..¥s o.tfer -the PIJ{{
    ~~~ clen\·e.clu qc· rJ.o..y_-S ;s for ~//1'~-fa wr(f -o..P· c.ert,"~rt
    s~~~fu~~k ~oa~~-------------------


    --------~---------~~~-~~~~J~~~~-·~---~-
    _____:________l                                                                        '2 2          · .2-=...;;..C~L:J;;;.;......·-~--~




••